EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Insert the following paragraph at the beginning of the specification:
This application claims the benefit of priority under 35 U.S.C. § 119 (a) and (b) to U.S. Provisional Application No. 62/930,419, filed November 4, 2019, the entire contents of which are incorporated herein by reference.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art references are Lacroix (US 2016/0199805), Kumar et al. (WO 2017/072786 A1) and Lomas et al. (US 5,139,748).
	Regarding claim 1, Lacroix discloses a spray nozzle assembly (10), comprising: a body having an outer wall (11) and a liquid injector (50); a first conduit (an annular steam chamber (68)) formed between the outer wall (11) and the injector (50), the first conduit (68) configured to receive a atomizing gas; a second conduit (liquid extension passageway, 52) formed by the injector (50), the second conduit a mixing chamber (mixing zone, 20) at an outlet of the first conduit (68) and an outlet of the second conduit (52), wherein the atomizing gas from the first conduit (68) and the liquid from the second conduit (52) hit and/or mix together in the mixing chamber (20) to form liquid droplets and a mixture of the atomizing gas and the liquid; a protrusion (a closed downstream terminal end (58); and a discharge channel (an elongated barrel extension zone, 24) at an end of the mixing chamber (see figures 1-4 and paragraphs 0018-0029).
	Kumar et al. discloses a feed injector (100), comprising: a body having an outer wall and an inner wall; a first conduit (15) formed between the outer wall and the inner wall, the first conduit (15) configured to receive a atomizing gas (steam, 17); a second conduit (1) formed by the inner wall, the second conduit (1) configured to receive a liquid (hydrocarbon feedstock, 2), wherein the first conduit (15) and the second conduit (1) are separated by the inner wall; a mixing chamber (impingement section, 11) at an outlet of the first conduit (15) and an outlet of the second conduit (1), wherein the atomizing gas from the first conduit (15) and the liquid from the second conduit (1) hit and/or mix together in the mixing chamber (11) to form liquid droplets and a mixture of the atomizing gas and the liquid; a flow cone (non-perforated serrated wedge shaped guiding edge, 12) having a first end in the second conduit and a second end in the mixing chamber (11); an annular path between the inner wall of the second conduit and an outer surface of the flow cone (12) forms a liquid pathway to the outlet of the second conduit (1), wherein the outlet of the second conduit (1) is form by a gap between an end of the inner wall and the second end of the flow cone (12); and a discharge channel (mixing chamber, 21) at an end of the mixing chamber (11) opposite the flow cone (12) (see figure 1; paragraphs 0011-0022 and claim 4).

	Claims 2-15 depend on claim 1.
	Regarding claim 16, Lomas et al. discloses a fluid catalytic cracking unit, comprising: a vertically disposed riser reactor (10); a regenerator fluidly coupled to and configured to provide a catalyst or hot particles to the vertically disposed riser reactor (10); one or more feed injectors (18) disposed in the vertically disposed riser reactor (10) (see Abstract; figures 1-3 and column 5, line 49 through column 11, line 39).
Lacroix discloses spray nozzle assemblies for atomizing and spraying a liquid feed to a fluid catalytic cracking unit, comprising: a vertically disposed riser reactor (see paragraph 0002); spray nozzle assemblies comprising: a body having an outer wall (11) and a liquid injector (50); a first conduit (an annular steam chamber (68)) formed between the outer wall (11) and the injector (50), the first conduit (68) configured to receive a atomizing gas; a second conduit (liquid extension passageway, 52) formed by the injector (50), the second conduit (52) configured to receive a liquid, wherein the first conduit (68) and the second conduit (52) are separated by the injector, (50); a mixing chamber (mixing zone, 20) at an outlet of the first conduit (68) and an outlet of the second conduit (52), wherein the atomizing gas from the first conduit (68) and the liquid from the second conduit (52) hit and/or mix together in the mixing chamber (20) to form liquid droplets and a mixture of the atomizing gas and the liquid; a protrusion (a closed downstream terminal end (58); and a discharge channel (an elongated barrel extension zone, 24) at an end of the mixing chamber, wherein the liquid droplets and the mixture of the atomizing gas and the liquid enter the vertically disposed riser reactor through the discharge channel of the one or more feed injectors (see figures 1-4 and paragraphs 0018-0029).
a feed injector (100), comprising: a body having an outer wall and an inner wall; a first conduit (15) formed between the outer wall and the inner wall, the first conduit (15) configured to receive a atomizing gas (steam, 17); a second conduit (1) formed by the inner wall, the second conduit (1) configured to receive a liquid (hydrocarbon feedstock, 2), wherein the first conduit (15) and the second conduit (1) are separated by the inner wall; a mixing chamber (impingement section, 11) at an outlet of the first conduit (15) and an outlet of the second conduit (1), wherein the atomizing gas from the first conduit (15) and the liquid from the second conduit (1) hit and/or mix together in the mixing chamber (11) to form liquid droplets and a mixture of the atomizing gas and the liquid; a flow cone (non-perforated serrated wedge shaped guiding edge, 12) having a first end in the second conduit and a second end in the mixing chamber (11); an annular path between the inner wall of the second conduit and an outer surface of the flow cone (12) forms a liquid pathway to the outlet of the second conduit (1), wherein the outlet of the second conduit (1) is form by a gap between an end of the inner wall and the second end of the flow cone (12); and a discharge channel (mixing chamber, 21) at an end of the mixing chamber (11) opposite the flow cone (12) (see figure 1; paragraphs 0011-0022 and claim 4).
	The prior art references fail to disclose or suggest a feed injector, comprising: a flow cone having a first end in the second conduit and a second end in the mixing chamber; an annular path between the inner wall of the second conduit and an outer surface of the flow cone forms a liquid pathway to the outlet of the second conduit, wherein the outlet of the second conduit is form by a gap between an end of the inner wall and the second end of the flow cone, wherein a protrusion at the second end of the flow cone is angled from a central axis of the feed injector at an angle from 0 to 90 degrees; and a discharge channel at an end of the mixing chamber opposite the flow cone.
Claim 17 depends on claim 16.

Kumar et al. discloses a method, comprising: flowing an atomizing gas through a first conduit (15) of a feed injector (100); flowing a liquid (hydrocarbon feedstock, 2) through a second conduit (1) of the feed injector (100), wherein the first conduit (15) and the second conduit (1) are separated by a wall within the feed injector (100); and directing the liquid through a liquid pathway (7) (see figure 1; paragraphs 0011-0022 and claim 4).
The prior art references fail to disclose or suggest a method, comprising: directing the liquid through a liquid pathway formed by an annular path between the wall and an outer surface of a flow cone within the feed injector, wherein the liquid travels from a first end of the flow cone in the second conduit to a second end the flow cone in a mixing chamber of the feed injector; exiting the liquid into the mixing chamber through an outlet of the second conduit formed a gap between an end of the wall and the second end of the flow cone, distributing the liquid into the mixing chamber with a protrusion at the second end of the flow cone angled from a central axis of the feed injector at an angle from 0 to 90 degrees; exiting the atomizing gas into the mixing chamber through an outlet of the first conduit; combining the liquid from the second conduit and the atomizing gas from the first conduit in the mixing chamber to form liquid droplets resulting in a mixture of the atomizing gas and the liquid droplets; and discharging the mixture of the atomizing gas and the liquid droplets through a discharge channel of the feed injector at an end of the mixing chamber opposite the flow cone.
Claims 19 and 20 depend on claim 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner




/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774